     Case 14-83456        Doc 261       Filed 04/03/19 Entered 04/03/19 16:15:54                 Desc Main
                                         Document     Page 1 of 9

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS


       In re: JAIME, ENRIQUE                                          §    Case No. 14-83456
                                                                      §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         Ira Bodenstein, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $4,250.00                            Assets Exempt: $4,460.00
 (without deducting any secured claims)
 Total Distribution to Claimants:$7,380.23             Claims Discharged
                                                       Without Payment: $247,201.84

 Total Expenses of Administration:$65,999.77


         3) Total gross receipts of $     73,380.00      (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $       0.00    (see Exhibit 2  ), yielded net receipts of $73,380.00
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
    Case 14-83456           Doc 261        Filed 04/03/19 Entered 04/03/19 16:15:54                     Desc Main
                                            Document     Page 2 of 9


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                              $0.00              $0.00               $0.00             $0.00

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                           0.00           84,398.60         65,999.77          65,999.77

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                     0.00                0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                     0.00           11,065.21          11,065.21          7,380.23
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                         0.00        4,622,956.67         243,516.86                 0.00

                                               $0.00       $4,718,420.48        $320,581.84        $73,380.00
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on November 14, 2014.
  The case was pending for 52 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 02/27/2019                 By: /s/Ira Bodenstein
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                   Case 14-83456             Doc 261         Filed 04/03/19 Entered 04/03/19 16:15:54                          Desc Main
                                                              Document     Page 3 of 9



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                                 $ AMOUNT
              DESCRIPTION
                                                                                          TRAN. CODE 1                             RECEIVED
     Family members litigation settlement                                                 1241-000                                   68,380.00

     Attorneys Fees and Costs Awarded                                                     1249-000                                    5,000.00


    TOTAL GROSS RECEIPTS                                                                                                            $73,380.00

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                                 $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                  PAID
                                                                  None

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                                $0.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS            CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED             PAID
                                                       CODE                6D)
                                                                  None


    TOTAL SECURED CLAIMS                                                          $0.00                 $0.00             $0.00                   $0.00



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                 CLAIMS                  CLAIMS            CLAIMS
                                                       TRAN.
                                                                      SCHEDULED              ASSERTED                ALLOWED             PAID
                                                       CODE
 Trustee Compensation - Ira Bodenstein                      2100-000            N/A                   6,919.00          6,919.00            6,919.00

 Trustee Expenses - Ira Bodenstein                          2200-000            N/A                    104.60            104.60                  104.60

 Clerk of the Court Costs (includes         2700-000                            N/A                    350.00            350.00                  350.00
 adversary and other filing fees) - Clerk
 Attorney for Trustee Fees (Trustee Firm) - 3110-000                            N/A                  51,161.50         37,262.67           37,262.67
 Shaw Fishman Glantz & Towbin LLC



UST Form 101-7-TDR (10/1/2010)
            Case 14-83456       Doc 261     Filed 04/03/19 Entered 04/03/19 16:15:54                  Desc Main
                                             Document     Page 4 of 9
 Attorney for Trustee Expenses (Trustee     3120-000            N/A              4,489.91      4,489.91       4,489.91
 Firm) - Shaw Fishman Glantz & Towbin LLC
 Attorney for Trustee Fees (Trustee Firm) - 3110-000            N/A            18,000.00      13,500.00      13,500.00
 Ehrmann Gehlbach Badger Lee & Considine,
 Attorney for Trustee Expenses (Trustee     3120-000            N/A              2,367.92      2,367.92       2,367.92
 Firm) - Ehrmann Gehlbach Badger Lee &
 Other - Rabobank, N.A.                     2600-000            N/A                 10.00         10.00           10.00

 Other - Rabobank, N.A.                     2600-000            N/A                 23.71         23.71           23.71

 Other - Rabobank, N.A.                     2600-000            N/A                 20.09         20.09           20.09

 Other - Rabobank, N.A.                     2600-000            N/A                 93.15         93.15           93.15

 Other - Rabobank, N.A.                     2600-000            N/A                 94.87         94.87           94.87

 Other - Rabobank, N.A.                     2600-000            N/A                108.82        108.82        108.82

 Other - Rabobank, N.A.                     2600-000            N/A                 96.07         96.07           96.07

 Other - Rabobank, N.A.                     2600-000            N/A                107.62        107.62        107.62

 Other - Rabobank, N.A.                     2600-000            N/A                105.36        105.36        105.36

 Other - Rabobank, N.A.                     2600-000            N/A                 55.26         55.26           55.26

 Other - QDiscovery LLC                     2990-000            N/A                225.10        225.10        225.10

 Other - Rabobank, N.A.                     2600-000            N/A                 65.62         65.62           65.62

 TOTAL CHAPTER 7 ADMIN. FEES                              N/A                 $84,398.60     $65,999.77     $65,999.77
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                      UNIFORM
    PAYEE                                            CLAIMS               CLAIMS             CLAIMS       CLAIMS
                                       TRAN.
                                                    SCHEDULED            ASSERTED           ALLOWED        PAID
                                       CODE
                                                  None

 TOTAL PRIOR CHAPTER ADMIN.                               N/A                       $0.00        $0.00            $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                      UNIFORM        CLAIMS               CLAIMS
   CLAIM                                            SCHEDULED            ASSERTED            CLAIMS       CLAIMS
    NO.           CLAIMANT             TRAN.           (from Form       (from Proofs of     ALLOWED        PAID
                                       CODE                6E)               Claim)
     14P   Internal Revenue Service    5800-000           N/A                  11,065.21      11,065.21       7,380.23

 TOTAL PRIORITY UNSECURED                                       $0.00         $11,065.21     $11,065.21      $7,380.23
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
           Case 14-83456         Doc 261    Filed 04/03/19 Entered 04/03/19 16:15:54               Desc Main
                                             Document     Page 5 of 9

EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                       UNIFORM      CLAIMS            CLAIMS
   CLAIM                                           SCHEDULED         ASSERTED            CLAIMS        CLAIMS
    NO.          CLAIMANT               TRAN.      (from Form       (from Proofs of     ALLOWED         PAID
                                        CODE           6F)               Claim)
      1    Capital One Bank (USA), N.A. 7100-000      N/A                    1,694.02       1,694.02            0.00

      2    Arthur Clesen, Inc.         7100-000       N/A                  31,762.80       31,762.80            0.00

      3    Bernardo Mercado, c/o James 7100-000       N/A                 207,940.54            0.00            0.00
           Harrison, Harrison Law
      4    Celestino Mercado           7100-000       N/A                 207,940.54            0.00            0.00

      5    Crisanto Pichardo           7100-000       N/A                 207,940.54            0.00            0.00

      6    Jaime Mercado               7100-000       N/A                 207,940.54            0.00            0.00

      7    Jose Guzman                 7100-000       N/A                 207,940.54            0.00            0.00

      8    Conserv Farm Supply, Inc.   7100-000       N/A                  25,082.94       25,082.94            0.00

      9    Bernardo Mercado, c/o James 7200-000       N/A                 269,257.73            0.00            0.00
           Harrison, Harrison Law
     10    Jaime Mercado               7200-000       N/A                 422,455.21            0.00            0.00

     11    Crisanto Pichardo           7200-000       N/A                 320,280.95            0.00            0.00

     12    Jose Guzman                 7200-000       N/A                 369,328.00            0.00            0.00

     13    Celestino Mercado           7200-000       N/A                 301,411.52            0.00            0.00

     14U   Internal Revenue Service    7200-000       N/A                    5,224.08       5,224.08            0.00

     15 -2 Jose Guzman                 7200-000       N/A                 347,036.54            0.00            0.00

     16 -2 Jaime Mercado               7200-000       N/A                 392,095.54            0.00            0.00

     17 -2 Crisanto Pichardo           7200-000       N/A                 305,210.54            0.00            0.00

     18 -2 Celestino Mercado           7200-000       N/A                 306,330.54            0.00            0.00

     19 -3 Bernardo Mercado, c/o James 7100-000       N/A                 179,753.02      179,753.02            0.00
           Harrison, Harrison Law
     20    Celestino Mercado           7200-000       N/A                 306,330.54            0.00            0.00

 TOTAL GENERAL UNSECURED                                    $0.00      $4,622,956.67     $243,516.86           $0.00
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                    Case 14-83456                    Doc 261         Filed 04/03/19 Entered 04/03/19 16:15:54                                    Desc Main
                                                                      Document     Page 6 of 9
                                                                                                                                                                    Exhibit 8


                                                                               Form 1                                                                               Page: 1

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 14-83456                                                                  Trustee:       (330129)      Ira Bodenstein
Case Name:        JAIME, ENRIQUE                                                       Filed (f) or Converted (c): 11/14/14 (f)
                                                                                       §341(a) Meeting Date:        12/18/14
Period Ending: 02/27/19                                                                Claims Bar Date:             06/03/15

                               1                                       2                          3                      4                 5                   6

                    Asset Description                               Petition/            Estimated Net Value         Property         Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                 Unscheduled       (Value Determined By Trustee,   Abandoned         Received by      Administered (FA)/
                                                                     Values            Less Liens, Exemptions,      OA=§554(a)         the Estate       Gross Value of
Ref. #                                                                                     and Other Costs)                                            Remaining Assets

 1       Cash                                                              200.00                       0.00                                    0.00                    FA
          Orig. Asset Memo: Orig. Description: Cash; Imported
         from original petition Doc# 13; Exemption: Cash -
         Amount: 200.00

 2       HHGS/furnishing - normal complement                           2,500.00                         0.00                                    0.00                    FA
          Orig. Asset Memo: Orig. Description:
         HHGS/furnishing - normal complement; Imported from
         original petition Doc# 13; Exemption: HHGS/furnIshing
         - normal complement - Amount: 2600.00

 3       Wearing apparel - normal complement                               750.00                       0.00                                    0.00                    FA
          Orig. Asset Memo: Orig. Description: Wearing
         apparel - normal complement; Imported from original
         petition Doc# 13; Exemption: Wearing apparel -
         normal complement - Amount: 760.00

 4       Jewelry - normal complement                                       300.00                       0.00                                    0.00                    FA
          Orig. Asset Memo: Orig. Description: Jewelry -
         normal complement; Imported from original petition
         Doc# 13; Exemption: Jewelry - normal complement -
         Amount: 300.00

 5       (2) horse saddles/blankets                                        500.00                       0.00                                    0.00                    FA
          Orig. Asset Memo: Orig. Description: (2) horse
         saddles/blankets; Imported from original petition Doc#
         13; Exemption: (2) horse saddles/blankets - Amount:
         600.00

 6       Laredo Systems (landscape business)                                 0.00                       0.00                                    0.00                    FA
          Orig. Asset Memo: Orig. Description: Laredo
         Systems (landscape business); Imported from original
         petition Doc# 13

 7       Laredo Systems, LLC                                                 0.00                       0.00                                    0.00                    FA
          Orig. Asset Memo: Orig. Description: Laredo
         Systems, LLC; Imported from original petition Doc# 13

 8       Drive ex-wife's 2007 Honda Ridgellner (140,000 m                    0.00                       0.00                                    0.00                    FA
          Orig. Asset Memo: Orig. Description: Drive ex-wife's
         2007 Honda Ridgellner (140,000 miles); Imported from
         original petition Doc# 13



                                                                                                                                     Printed: 02/27/2019 05:51 PM    V.14.50
                     Case 14-83456                    Doc 261             Filed 04/03/19 Entered 04/03/19 16:15:54                                      Desc Main
                                                                           Document     Page 7 of 9
                                                                                                                                                                            Exhibit 8


                                                                                  Form 1                                                                                    Page: 2

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 14-83456                                                                     Trustee:         (330129)    Ira Bodenstein
Case Name:        JAIME, ENRIQUE                                                          Filed (f) or Converted (c): 11/14/14 (f)
                                                                                          §341(a) Meeting Date:        12/18/14
Period Ending: 02/27/19                                                                   Claims Bar Date:             06/03/15

                                1                                          2                         3                       4                    5                   6

                     Asset Description                                 Petition/            Estimated Net Value         Property             Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)                   Unscheduled       (Value Determined By Trustee,   Abandoned             Received by      Administered (FA)/
                                                                        Values            Less Liens, Exemptions,      OA=§554(a)             the Estate       Gross Value of
Ref. #                                                                                        and Other Costs)                                                Remaining Assets

 9        Family members litigation settlement (u)                             0.00                      Unknown                                  68,380.00                     FA
           Settlement approved 6/19/17 Dkt #214

10        Attorneys Fees and Costs Awarded (u)                                 0.00                      9,169.93                                  5,000.00                     FA
           Fees and costs awarded 4/16/18 Dkt # 243

 10      Assets      Totals (Excluding unknown values)                     $4,250.00                  $9,169.93                                  $73,380.00                  $0.00



      Major Activities Affecting Case Closing:

                  3/31/2018 - Settlement concluded and payment received. Claims reconciliation underway.
                  3/31/2017 - Settlement of pending adversary in process
                  Trustee to review and file claim objections as appropriate
                  9/23/2016 - Trustee Heeg resigns;Trustee Bodenstein appointed successor trustee

      Initial Projected Date Of Final Report (TFR):       December 31, 2017                 Current Projected Date Of Final Report (TFR):       December 6, 2018 (Actual)




                                                                                                                                            Printed: 02/27/2019 05:51 PM     V.14.50
                        Case 14-83456                  Doc 261            Filed 04/03/19 Entered 04/03/19 16:15:54                                                Desc Main
                                                                           Document     Page 8 of 9
                                                                                                                                                                                    Exhibit 9


                                                                                    Form 2                                                                                          Page: 1

                                                  Cash Receipts And Disbursements Record
Case Number:         14-83456                                                                          Trustee:             Ira Bodenstein (330129)
Case Name:           JAIME, ENRIQUE                                                                    Bank Name:           Rabobank, N.A.
                                                                                                       Account:             ******2466 - Checking Account
Taxpayer ID #: **-***2789                                                                              Blanket Bond:        $45,000,000.00 (per case limit)
Period Ending: 02/27/19                                                                                Separate Bond: N/A

   1            2                          3                                          4                                                 5                     6                 7

 Trans.     {Ref #} /                                                                                                               Receipts          Disbursements    Checking
  Date      Check #          Paid To / Received From                  Description of Transaction                   T-Code              $                    $       Account Balance
12/21/17       {9}        Enrique Jaime                       Installment on settlement Dkt. #214                 1241-000             15,000.00                                15,000.00
12/29/17                  Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                         10.00        14,990.00
01/31/18                  Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                         23.71        14,966.29
02/28/18                  Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                         20.09        14,946.20
03/01/18       {9}        Enrique Jaime                       Final payment on settlement Dkt. #214~Funds         1241-000             53,380.00                                68,326.20
                                                              were wired by Debtor to Shaw Fishman client
                                                              funds account on 2/28/2018 and check drawn
                                                              and send for deposit on 3/1/2018
03/30/18                  Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                         93.15        68,233.05
04/30/18                  Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                         94.87        68,138.18
05/09/18      {10}        Laredo Systems                      First installment on Fees and Costs Award Dkt       1249-000               1,000.00                               69,138.18
                                                              # 243
05/31/18                  Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                        108.82        69,029.36
06/24/18      {10}        Laredo Systems                      Second installment on Fees and Costs Award          1249-000               1,000.00                               70,029.36
                                                              Dkt # 243
06/29/18                  Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                         96.07        69,933.29
07/21/18      {10}        Laredo Systems                      Third installment on Fees and Costs Award Dkt 1249-000                     1,000.00                               70,933.29
                                                              # 243
07/31/18                  Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                        107.62        70,825.67
08/28/18      {10}        Laredo Systems                      Fourth installment on Fees and Costs Award          1249-000               1,000.00                               71,825.67
                                                              Dkt # 243
08/31/18                  Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                        105.36        71,720.31
09/18/18      {10}        Laredo Systems                      Fifth installment on Fees and Costs Award Dkt       1249-000               1,000.00                               72,720.31
                                                              # 243
09/28/18                  Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                         55.26        72,665.05
10/10/18      101         QDiscovery LLC                      Data hosting                                        2990-000                                        225.10        72,439.95
10/29/18      102         Shaw Fishman Glantz & Towbin        Fees awarded per orders dted 1/4 and 4/16                                                        8,380.00         64,059.95
                          LLC                                 2018 Dkt #'s 234 and 243
                                                                 trustee expenses                    302.83       3120-000                                                      64,059.95
                                                                 trustee fees                       8,077.17      3110-000                                                      64,059.95
10/31/18                  Rabobank, N.A.                      Bank and Technology Services Fee                    2600-000                                         65.62        63,994.33
01/10/19      103         Shaw Fishman Glantz & Towbin        Dividend paid 100.00% on $37,262.67,                3110-000                                    29,185.50         34,808.83
                          LLC                                 Attorney for Trustee Fees (Trustee Firm);
                                                              Reference:
01/10/19      104         Shaw Fishman Glantz & Towbin        Dividend paid 100.00% on $4,489.91, Attorney        3120-000                                     4,187.08         30,621.75
                          LLC                                 for Trustee Expenses (Trustee Firm);
                                                              Reference:
01/10/19      105         Clerk US Bankruptcy Court Northern Dividend paid 100.00% on $350.00, Clerk of           2700-000                                        350.00        30,271.75

                                                                                                          Subtotals :                 $73,380.00            $43,108.25
{} Asset reference(s)                                                                                                                            Printed: 02/27/2019 05:51 PM        V.14.50
                        Case 14-83456                  Doc 261        Filed 04/03/19 Entered 04/03/19 16:15:54                                                 Desc Main
                                                                       Document     Page 9 of 9
                                                                                                                                                                                 Exhibit 9


                                                                                   Form 2                                                                                         Page: 2

                                                    Cash Receipts And Disbursements Record
Case Number:        14-83456                                                                         Trustee:            Ira Bodenstein (330129)
Case Name:          JAIME, ENRIQUE                                                                   Bank Name:          Rabobank, N.A.
                                                                                                     Account:            ******2466 - Checking Account
Taxpayer ID #: **-***2789                                                                            Blanket Bond:       $45,000,000.00 (per case limit)
Period Ending: 02/27/19                                                                              Separate Bond: N/A

   1            2                            3                                         4                                             5                     6                 7

 Trans.     {Ref #} /                                                                                                            Receipts          Disbursements    Checking
  Date      Check #          Paid To / Received From                Description of Transaction                  T-Code              $                    $       Account Balance
                         District Illinois                  the Court Costs (includes adversary and other
                                                            filing fees); Reference:
01/10/19      106        Ehrmann Gehlbach Badger Lee &      Dividend paid 100.00% on $13,500.00,                3110-000                                   13,500.00         16,771.75
                         Considine, LLC                     Attorney for Trustee Fees (Trustee Firm);
                                                            Reference:
01/10/19      107        Ehrmann Gehlbach Badger Lee &      Dividend paid 100.00% on $2,367.92, Attorney        3120-000                                    2,367.92         14,403.83
                         Considine, LLC                     for Trustee Expenses (Trustee Firm);
                                                            Reference:
01/10/19      108        Internal Revenue Service           Dividend paid 66.69% on $11,065.21; Claim#          5800-000                                    7,380.23             7,023.60
                                                            14P; Filed: $11,065.21; Reference:
01/10/19      109        Ira Bodenstein                     COMBINED CHECK FOR TRUSTEE                                                                      7,023.60                 0.00
                                                            COMPENSATION, EXPENSES AND
                                                            INTEREST
                                                               Dividend paid 100.00%             6,919.00       2100-000                                                             0.00
                                                               on $6,919.00; Claim# ;
                                                               Filed: $6,919.00
                                                               Dividend paid 100.00%               104.60       2200-000                                                             0.00
                                                               on $104.60; Claim# ;
                                                               Filed: $104.60

                                                                                  ACCOUNT TOTALS                                    73,380.00              73,380.00               $0.00
                                                                                           Less: Bank Transfers                           0.00                  0.00
                                                                                  Subtotal                                          73,380.00              73,380.00
                                                                                           Less: Payments to Debtors                                            0.00
                                                                                  NET Receipts / Disbursements                     $73,380.00            $73,380.00

                                Net Receipts :        73,380.00
                                                  ————————                                                                             Net               Net                 Account
                                   Net Estate :      $73,380.00                   TOTAL - ALL ACCOUNTS                               Receipts       Disbursements            Balances

                                                                                  Checking # ******2466                             73,380.00              73,380.00                0.00

                                                                                                                                   $73,380.00            $73,380.00                $0.00




{} Asset reference(s)                                                                                                                         Printed: 02/27/2019 05:51 PM        V.14.50
